The opinion of the court was delivered by
Marshall, J.:
An opinion was filed in this action on March 12, 1927. (Lenfestey Broom Works v. Atchison, T. & S. F. Rly. Co., ante, p. 104, 254 Pac. 343.) In that opinion it was stated that, “The evidence tended to show that . . . the high- and low-tension wires were loosely strung and in places were only about a foot apart.” The Kansas Gas and Electric Company, in a motion for rehearing, challenges the correctness of that statement. An examination of the abstract shows that the statement as quoted is not correct. The petition alleged that “the wires upon which said highvoltaged current was transmitted . . . were placed in such close proximity to the wires on which the current was transmitted on to 416 South Commerce street, and each and both of said sets of wires were so loosely strung that said wires carrying said high-voltage current could form a contact with and touch the wires carrying the low-voltage current, and cause the high-tension current to be communicated to said low-tension wires . . . that said high-voltage wires and said low-voltage wires were each and both placed near said transformers not more than one foot apart.”
The abstract shows that the city electrician testified that at the crane he found “broken .insulators there under a pole which was erected close to this crane. He also found broken insulators and a *436broken fuse box there which had evidently fallen from the pole. The broken fuse box was similar to exhibit 3, and had been replaced by a new one when he arrived. It had been broken in three or four pieces and looked as if it had cracked and fallen down. He. found the insulation scraped off one of the vertical wires on the pole near the crane. Another vertical wire had been recently spliced. One of the damaged wires was a high-tension wire and the' other a low-tension wire. Contact had evidently been made between these two wires. These wires had no protection from being struck by objects swinging on the crane. Three transformers were hung on the lowest cross arms on this pole near the crane. They were on that side of the pole nearest Commerce street. By the arrangement on this pole the high-tension current passed through some of these vertical wires from the top of the pole to the transformers on the lower cross arm and the low-tension current passed through others of these vertical wires from the transformers to a cross arm near the top of the pole. Under proper construction these transformers should have been grounded. It is good construction to ground the secondary wires in construction of that kind.”
With this correction and additional statement, the motion for rehearing is denied and the former opinion is adhered to.